        Case 3:16-md-02741-VC Document 5377 Filed 08/28/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                         MDL No. 2741
 LIABILITY LITIGATION
                                                 Case No. 16-md-02741-VC

                                                 PRETRIAL ORDER NO. 174: ORDER
 This document relates to:
                                                 DENYING APPLICATIONS FOR
 ALL ACTIONS                                     REFUND




       The refund applications filed at docket entries 5264 through 5270, 5272 through 5276,

5278 through 5281, and 5283 through 5304 are denied because the correct Pay.gov and Agency

Tracking Numbers in field number 11 were not provided. The applications are denied without

prejudice to refiling with the corrected information being completed in field number 11.

       IT IS SO ORDERED.

Dated: August 28, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
